Beck, P. J.
This was a suit by a father to recover custody of a child of tender years. The defendants resisted the application, upon the ground that the parental control and authority of the father had been lost by a voluntary contract releasing the right of control to defendants, and by a failure to provide necessaries for the child. Under the evidence the court was authorized to find against the contention of the defendants, and to award the custody of the child to the applicant.

Judgment affirmed.


All the Justices concur.